UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 97.09% (Cost $491,627,307) Asset Management & Custody Banks 9.90% Bank of New York Mellon Corp. 851,841 30,240,356 Northern Trust Corp. 227,500 17,783,675 State Street Corp. 524,857 37,600,755 Data Processing & Outsourced Services 0.29% Total Systems Services, Inc. 127,625 2,498,898 Diversified Banks 7.10% Comerica, Inc. 197,802 5,680,874 U.S. Bancorp. 594,346 18,192,931 Wachovia Corp. 491,144 8,482,057 Wells Fargo & Co. 958,197 29,004,623 Diversified Financial Services 7.73% Bank of America Corp. 844,179 27,773,489 Citigroup, Inc. 373,790 6,986,135 JPMorgan Chase & Co. 788,793 32,048,660 Regional Banks 60.54% BancorpSouth, Inc. 150,000 3,195,000 Bank of the Ozarks, Inc. 344,250 7,057,125 BB&T Corp. 977,978 27,402,944 Boston Private Financial Holdings, Inc. 115,137 901,523 Bryn Mawr Bank Corp. 383,894 9,236,490 City Holding Co. 85,335 3,795,701 CoBiz Financial, Inc. 694,926 6,678,239 Colonial BancGroup, Inc. 1,985,129 13,220,959 Commerce Bancshares, Inc. 809,163 35,303,782 Cullen/Frost Bankers, Inc. 692,400 36,517,176 F.N.B. Corp. 939,973 10,649,894 First Horizon National Corp. 733,441 6,894,345 First Midwest Bancorp, Inc. 281,200 5,773,036 Glacier Bancorp, Inc. 425,517 9,220,953 Hancock Holding Co. 519,194 23,306,619 Huntington Bancshares, Inc. 1,123,238 7,885,131 IBERIABANK Corp. 139,638 7,188,564 Independent Bank Corp. 640,546 16,756,683 KeyCorp. 577,778 6,095,558 M&T Bank Corp. 389,653 27,423,778 Marshall & Ilsley Corp. 293,700 4,464,240 MB Financial, Inc. 331,000 8,185,630 National City Corp. 2,503,010 11,839,237 Pacific Continental Corp. 73,780 833,714 Pinnacle Financial Partners, Inc. (I) 129,993 3,277,123 PNC Financial Services Group, Inc. 545,876 38,915,500 PrivateBancorp, Inc. 210,816 6,229,613 Prosperity Bancshares, Inc. 607,661 19,505,918 Signature Bank (I) 635,256 18,695,584 Southcoast Financial Corp. (I) 147,611 1,765,428 SunTrust Banks, Inc. 555,437 22,806,243 SVB Financial Group (I) 652,156 37,557,664 Synovus Financial Corp. 994,019 9,453,121 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Regional Banks (continued) TCF Financial Corp. 1,687,384 21,514,146 The Bancorp, Inc. 127,830 742,692 TriCo Bancshares 622,130 9,381,720 UCBH Holdings, Inc. 690,162 3,112,631 WestAmerica Bancorp. 392,646 20,417,592 Zions Bancorp. 691,300 20,234,351 Thrifts & Mortgage Finance 11.53% Abington Bancorp, Inc. 217,385 2,169,502 Astoria Financial Corp. 265,050 5,929,168 Beneficial Mutual Bancorp, Inc. (I) 4,204 50,364 Berkshire Hills Bancorp, Inc. 57,592 1,526,188 Dime Community Bancshares 318,539 5,329,157 ESSA Bancorp, Inc. 161,539 2,148,469 Flushing Financial Corp. 276,660 4,877,516 Hudson City Bancorp., Inc. 546,190 9,973,429 Investors Bancorp, Inc. (I) 50,616 769,869 New York Community Bancorp, Inc. 318,387 5,291,592 Northwest Bancorp, Inc. 91,519 2,374,918 Parkvale Financial Corp. 82,907 1,984,794 People's United Financial, Inc. 1,995,846 33,889,465 Sovereign Bancorp, Inc. 164,254 1,563,698 Washington Federal, Inc. 927,198 17,245,883 WSFS Financial Corp. 82,833 4,510,257 Interest Maturity Credit Issuer, description rate date rating (A) Par value Value Capital Preferred Securities 1.12% (Cost $10,285,051) Diversified Financial Services 1.12% CBG Florida REIT Corp. (S) 7.114% 5/29/49 BB+ 3,900,000 1,113,071 South Financial Group, Inc. 5,050 4,898,500 South Financial Group, Inc. 1,519 1,473,430 Webster Capital Trust IV 7.650 6/15/39 BB+ 3,275,000 2,145,433 Short-term investments 1.68% (Cost $14,514,000) Joint Repurchase Agreement 1.68% Par Value Joint Repurchase Agreement with Barclays PLC dated 7-31-08 at 2.05% to be repurchased at $14,514,826 on 8-1-08, collateralized by $8,983,326 U.S. Treasury Inflation Indexed Bond 3.675% due 4- 15-28 (valued at $14,804,280 including interest). $14,514 14,514,000 Total investments (Cost $516,426,358) 99.89% Other assets and liabilities, net 0.11% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security. Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2008 (Unaudited) (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $1,113,071 or 0.13% of the net assets of the Fund as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $516,914,128. Net unrealized appreciation aggregated $346,592,675, of which $400,277,450 related to appreciated investment securities and $53,684,775 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Investment Risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 0.82% (Cost $3,850,000) Oil & Gas Exploration & Production 0.82% Interoil Corp., Sub Conv Deb (B)(G) 8.00 05-09-13 B 3,850 3,946,476 Issuer Shares Value Common stocks 99.67% (Cost $515,752,260) Aerospace & Defense 3.92% AAR Corp. (I) 370,700 6,372,333 AeroVironment, Inc. (I) 385,626 12,582,976 Airlines 0.65% Jetblue Airways, Corp. (I) 600,000 3,162,000 Application Software 6.31% Concur Technologies, Inc. (I) 276,850 11,411,757 MAGMA Design Automation, Inc. (I) 633,000 4,013,220 Monotype Imaging Holdings, Inc. (I) 409,371 5,305,448 Tyler Technologies, Inc. (I) 370,872 5,926,535 Ultimate Software Group, Inc. (I) 147,500 3,868,925 Biotechnology 2.05% BioMarin Pharmaceutical, Inc. (I) 118,000 3,840,900 Onyx Pharmaceuticals, Inc. (I) 149,700 6,062,850 Casinos & Gaming 2.38% Bally Technologies, Inc. (I) 207,979 6,611,652 Pinnacle Entertainment, Inc. (I) 271,000 3,062,300 Progressive Gaming International Corp. (I) 1,100,000 1,320,000 Progressive Gaming International Corp. (I)(K) 439,300 527,160 Communications Equipment 1.90% Comtech Telecommunications Corp. (I) 187,423 9,208,092 Computer Storage & Peripherals 1.01% Synaptics, Inc. (I) 101,127 4,876,344 Construction & Farm Machinery & Heavy Trucks 1.86% Force Protection, Inc. (I) 1,298,900 4,494,194 Force Protection, Inc. (I)(K) 1,302,000 4,504,920 Data Processing & Outsourced Services 1.31% Euronet Worldwide, Inc. (I) 396,605 6,345,680 Diversified Commercial & Professional Services 4.44% Acacia Research/Acacia Technologies, Inc. (I) 626,628 2,638,104 FTI Consulting, Inc. (I) 142,459 10,137,382 Hill International, Inc. (I) 514,908 8,727,691 Electrical Components & Equipment 2.76% EnerSys, Inc. (I) 195,800 6,320,424 Fushi Copperweld, Inc. (I)(K) 166,980 2,613,237 Medis Technologies Ltd. (I) 1,303,082 4,430,479 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Electronic Equipment & Instruments 1.44% FARO Technologies, Inc. (I) 293,395 6,953,462 Electronic Equipment Manufacturers 1.18% I.D. Systems, Inc. (I) 830,000 5,710,400 Environmental & Facilities Services 2.66% EnergySolutions, Inc. 290,417 5,956,453 Team, Inc. (I) 190,000 6,936,900 Health Care Equipment 12.36% Conceptus, Inc. (I) 256,000 4,369,920 Electro-Optical Sciences, Inc. (C)(I) 632,045 3,830,193 Electro-Optical Sciences, Inc. (I)(K) 147,590 894,395 Micrus Endovascular Corp. (I) 321,919 4,680,702 NuVasive, Inc. (I) 194,435 10,921,414 ResMed, Inc. (I) 256,800 9,712,176 SenoRx, Inc. (I) 485,850 3,507,837 Somanetics Corp. (I) 341,366 7,482,743 SonoSite, Inc. (I) 264,500 8,665,020 Spectranetics Corp. (I) 640,678 5,734,068 Health Care Services 1.48% HealthExtras, Inc. (I) 123,067 3,693,241 Providence Service Corp. (I) 316,550 3,450,395 Health Care Supplies 2.01% Align Technology, Inc. (I) 561,000 5,615,610 RTI Biologics, Inc. (I) 497,080 4,120,793 Health Care Technology 1.69% Allscripts Healthcare Solutions, Inc. (I) 472,000 5,687,600 Phase Forward, Inc. (I) 136,000 2,502,400 Household Appliances 2.04% iRobot Corp. (I) 713,900 9,887,515 Industrial Machinery 1.28% Flow International Corp. (I) 929,000 6,187,140 Internet Software & Services 3.33% Constant Contact, Inc. (I) 490,353 8,738,090 TechTarget (I) 190,958 1,353,892 VistaPrint Ltd. (I) 234,680 6,047,704 Investment Banking & Brokerage 1.25% FCStone Group, Inc. (I) 313,300 6,034,158 Life Sciences Tools & Services 5.76% AMAG Pharmaceuticals, Inc. (I) 170,150 6,976,150 Caliper Life Sciences, Inc. (I) 878,162 3,486,303 Exelixis, Inc. (I) 822,250 5,755,750 Kendle International, Inc. (I) 103,500 4,259,025 Sequenom, Inc. (I)(K) 345,944 7,389,364 Movies & Entertainment 3.01% Imax Corp. (C)(I) 1,895,750 14,578,317 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Oil & Gas Equipment & Services 1.70% Superior Energy Services, Inc. (I) 173,000 8,205,390 Oil & Gas Exploration & Production 3.42% InterOil Corp. 593,577 16,542,991 Packaged Foods & Meats 1.73% Green Mountain Coffee Roasters, Inc. (I) 85,000 3,089,750 Smart Balance, Inc. (I) 710,800 5,259,920 Pharmaceuticals 2.93% Bioform Medical, Inc. (I) 735,409 3,721,169 Inspire Pharmaceuticals, Inc. (I) 933,000 3,526,740 Matrixx Initiatives, Inc. (I) 374,724 6,909,911 Property & Casualty Insurance 2.40% Infinity Property & Casualty Corp. 130,600 5,819,536 ProAssurance Corp. (I) 118,000 5,774,920 Regional Banks 4.09% IBERIANBANK Corp. 146,475 7,540,533 Pacific Mercantile Bancorp. 300,000 1,953,000 PrivateBancorp, Inc. 220,000 6,501,000 Signature Bank (I) 128,945 3,794,851 Restaurants 0.83% Texas Roadhouse, Inc. (Class A) (I) 431,600 4,005,248 Semiconductor Equipment 5.73% FormFactor, Inc. (I) 381,780 6,642,972 Mattson Technology, Inc. (I) 1,279,000 5,768,290 Rubicon Technology, Inc. (I) 211,518 2,749,734 Tessera Technologies, Inc. (I) 395,098 6,882,607 Varian Semiconductor Equipment Associates, Inc. (I) 195,000 5,697,900 Semiconductors 1.79% Netlogic Microsystems, Inc. (I) 271,250 8,682,713 Specialized Finance 1.36% Portfolio Recovery Associates, Inc. (I) 164,537 6,560,090 Specialty Stores 1.35% Hibbett Sports, Inc. (I) 309,955 6,524,553 Steel 1.02% Haynes International, Inc. (I) 103,650 4,917,156 Systems Software 2.03% NetSuite, Inc. (I) 159,500 2,752,970 Progress Software Corp. (I) 240,900 7,089,687 Trucking 1.21% Landstar System, Inc. 115,874 5,860,907 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Warrants 0.01% (Cost $0) Health Care Supplies 0.01% Electro-Optical Sciences, Inc. (B)(C)(I) 26,639 45,453 Internet Software & Services 0.00% Access Integrated Techonologies, Inc. (B)(I) 75,000 1,077 Total investments (Cost $519,602,260) 100.50% Other assets and liabilities, net (0.50%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (B) These securities af fair valued in good faith under procedures established by the Boad of Trustees. These securities amounted to $3,993,006 or 0.83% of the Funds net assets as of July 31, 2008. (C) The Fund holds 5% or more of the outstanding voting security of the issuer. Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of issuer. A summary of the Funds transactions in the securities of these issuers during the year ended July 31, 2008, is set forth below. Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain (loss) income Value Electro-Optical Sciences, Inc. 1 bought; none, sold 65,155 shares 697,200 632,045 $141,846 $3,830,193 Electro-Optical Sciences, Inc. 2 bought; none, sold none 26,639 26,639 45,453 Imax Corp. bought; none, sold: 183,500 shares 2,079,250 1,895,750 536,555 14,578,318 Totals 1 Direct placement security. 2 Warrants security. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income producing security. Page 4 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Funds decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these restricted securities is shown below: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets July 31, 2008 Electro-Optical Sciences, Inc. common stock 10-31-06 $841,263 0.17% $ 894,395 Force Protection, Inc. common stock 07-21-06 8,665,950 0.93% 4,504,920 Fushi Copperweld, Inc. common stock 10-25-07 2,337,720 0.54% 2,613,237 Progressive Gaming International Corp. common stock 08-15-07 1,976,850 0.11% 527,160 Sequenom, Inc. common stock 10-29-07 3,113,496 1.53% 7,389,364 Total 3.28% $  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $519,602,602. Net unrealized depreciation aggregated $33,350,983, of which $85,687,334 related to appreciated investment securities and $119,038,317 related to depreciated investment securities. Written options for the period ended July 31, 2008 were as follows: NUMBER OF PREMIUMS CONTRACTS RECEIVED Outstanding, beginning of period 357 $73,328 Options written 1,677 493,103 Options closed (537) (159,406) Options exercised (605) (169,369) Options expired Outstanding, end of period Summary of written options on securities outstanding on July 31, 2008: NAME OF ISSUER NUMBER OF EXERCISE EXPIRATION CONTRACTS PRICE DATE VALUE CALLS Superior Energy Services, Inc. 80 $50 Aug 2008 ($8,800) Superior Energy Services, Inc. 49 55 Aug 2008 (980) Superior Energy Services, Inc. 50 Sept 2008 Total Page 5 Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. John Hancock Financial Industries Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 97.54% (Cost $429,899,044) Aerospace & Defense 0.65% AerCap Holdings NV (I) 204,678 3,123,386 Application Software 0.64% Net 1 UEPS Technologies, Inc. (I) 130,788 3,083,981 Asset Management & Custody Banks 19.24% Aberdeen Asset Management PLC 5,105,599 14,267,515 Ameriprise Financial, Inc. 201,129 8,547,982 Bank of New York Mellon Corp. 438,816 15,577,968 BlackRock, Inc. (Class A) 72,491 15,709,525 State Street Corp. 299,543 21,459,260 T. Rowe Price Group, Inc. 285,246 17,071,973 Consumer Finance 4.45% American Express Co. 296,925 11,021,856 Discover Financial Services 332,364 4,869,133 Visa, Inc. (Class A) 75,642 5,526,404 Data Processing & Outsourced Services 3.00% Wright Express Corp. (I) 544,826 14,465,130 Diversified Banks 5.79% Banco Bradesco SA ADR 244,902 5,199,270 Banco Itau Holding Financeira SA 204,262 4,350,781 BNP Paribas SA 145,263 14,320,297 Kookmin Bank ADR 16,563 949,722 Wachovia Corp. 176,042 3,040,245 Diversified Financial Services 7.58% Bank of America Corp. 673,273 22,150,682 Citigroup, Inc. 537,148 10,039,296 GlobeOp Financial Services 1,100,000 4,316,389 Insurance Brokers 7.05% Aon Corp. 500,302 22,913,832 Willis Group Holdings, Ltd. 353,052 11,039,936 Investment Banking & Brokerage 8.84% Charles Schwab Corp. 839,856 19,224,304 Goldman Sachs Group, Inc. 21,481 3,953,363 GP Investments Ltd. (I) 490,556 5,543,536 ICAP PLC 400,948 3,955,377 Lazard Ltd. (Class A) 242,131 9,881,366 Life & Health Insurance 7.72% Aflac, Inc. 146,938 8,171,222 Principal Financial Group, Inc. 248,093 10,546,433 Prudential Financial, Inc. 267,485 18,448,441 Multi-Line Insurance 7.46% American International Group, Inc. 343,880 8,958,074 Hartford Financial Services Group, Inc. 171,154 10,849,452 Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Multi-Line Insurance (continued) HCC Insurance Holdings, Inc. 82,517 1,869,010 MetLife, Inc. 280,658 14,249,007 Property & Casualty Insurance 9.14% ACE Ltd. 292,970 14,853,579 Axis Capital Holdings Ltd. 237,440 7,522,099 Berkshire Hathaway, Inc. (Class A) (I) 148 16,938,600 Progressive Corp. 232,793 4,714,058 Regional Banks 4.32% Banco Daycoval SA (I) 279,153 2,001,461 BB&T Corp. 55,254 1,548,217 Colonial BancGroup, Inc. (L) 153,053 1,019,333 KeyCorp 86,595 913,577 National City Corp. (L) 499,194 2,361,188 PrivateBancorp, Inc. (L) 124,940 3,691,977 Prosperity Bancshares, Inc. 45,485 1,460,068 Signature Bank (I) 181,627 5,345,283 Synovus Financial Corp. (L) 260,459 2,476,965 Reinsurance 3.46% PartnerRe Ltd. 155,635 10,944,253 Platinum Underwriters Holdings Ltd. 157,836 5,697,880 Specialized Finance 7.62% Bovespa Holdings SA 361,879 4,526,087 Interactive Brokers Group, Inc. (Class A) (I) 280,291 7,864,965 Nasdaq OMX Group, Inc. (I) 190,724 5,296,406 Nymex Holdings, Inc. 140,708 11,535,242 NYSE Euronext 157,579 7,444,032 Thrifts & Mortgage Finance 0.58% People's United Financial, Inc. 163,779 2,780,967 Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.92% (Cost $18,871,718) Joint Repurchase Agreement 2.50% Joint Repurchase Agreement with Barclays PLC, dated 7-31-08 at 2.05% to be repurchased at $12,032,685 on 8-1-08, collateralized by $7,447,111 U.S. Treasury Inflation Indexed Bond 3.675% on 4- 15-28 (valued at $12,272,640 including interest). $12,032 12,032,000 Shares Cash Equivalents 1.42% John Hancock Cash Investment Trust (T)(W) 2.5734%(Y) 6,839,718 6,839,718 Total investments (Cost $448,770,762) 101.46% Other assets and liabilities, net (1.46%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on July 31, 2008 (Unaudited) ADR American Depositary Receipt (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $455,714,783. Net unrealized appreciation aggregated $32,787,320, of which $70,128,646 related to appreciated investment securities and $37,341,326 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
